PER CURIAM.
Appellant, a juvenile, was adjudicated delinquent because he was found to be in possession of a firearm. This appeal was duly prosecuted and urges insufficiency of the evidence to support a finding that the juvenile had possession of the firearm. With commendable candor, the State concedes the lack of evidence to show possession in the juvenile and confesses error. See: Lawson v. State, Fla.App.1971, 251 So.2d 683.
We therefore dispense with oral argument pursuant to Rule 3.10, subd. e, F.A.R., 32 F.S.A., and reverse the adjudication determining the juvenile to be delinquent, with directions to discharge him from said proceeding.
Reversed and remanded with directions.